Case 5:19-cv-02505-JGB-SP Document 1-3 Filed 12/30/19 Page 1of11 Page ID #:28

EXHIBIT C
Case 5:19-cv-02505-JGB-SP Document 1-3 Filed 12/30/19 Page 2of11 Page ID #:29

21

ss SOY - S

COPY

“THARPE & HOWELL, LLP
1 Ventura Boulevard, ae _
. Hernian Oaks, ria: fn .
(818) 208-9955; (818) 208-9944 fax [FF | i J= |
STEPHANIE FORMAN, ESQ ; STATE BAR NO.: 195757 COUNTY OF RIVERSIDE
DIANA M. Ri

 
 

A, BSQ.; STATE BAR NO.: 222025 NOV 3 0 2019

   

Attomeys for Defendant,
LOWES HOME CENTERS, LLC

SUPERIOR COURT OF THE STATE. OF CALIFORNIA.
COUNTY OF RIVERSIDE ~ SOUTHWEST JUSTICE CENTER.

.DAVID DEHATE ‘Case No.: MCC1901302
. _ Ctvil Unlimited Jurisdiction
Plaintiff, [Assigned to Hon. Raquel Marquez, Deprt..S303|
¥. ‘DEFENDANT LOWE'S HOME CENTERS,
-LLC@’S ANSWER TO COMPLAINT

LOWE’S HOME CENTERS, LLC; LOWE'S

| COMPANIES, ENC; JOSH DOE, and DOES Complaint Filed: October 18, 2019

1 TO 100,

 

Defendants.

 

 

 

Defendant LOWE’S HOME CENTERS, LLC, for itself alone and for no other defendant,

|| hereby answers plaintiff DAVID DEHATE’s complaint and admits, denies, and alleges.as follows:

1. Under the provisions of Section 431.30 of the California Code of Civil Pracedure,

|| this answering defendant denies both generally and specifically each allegation in said Coniplaint
| and the whole thereof, including each and every purported cause of action contained. therein, and
| denies that the plaintiff sustained damages in any sum or sums, or at all.

2. Further answering plaintiff's Complaint on file herein and the whole’ thereof, |

| including each and every purported cause of action contained therein, this answering. defendant |
}| denies that the plaintiff sustained any injury, damage or loss, if any, by reason ‘of any act or omission. |

on the part of this answering defendant, or any agent, servant or employee of this answering |

| defendant,

-J]~
DEFENDANT LOWE'S HOME CENTERS, LLC'S ANSWER TO COMPLAINB F ‘AX

 
THARPE & HOWELL, LLP
15250 Ventura Boulevard, Ninth Floor
Sherman Oaks, California 91403-3221

Case 5:19-cv-02505-JGB-SP Document 1-3 Filed 12/30/19 Page 30f11 Page ID #:30

1
2 FOR A FIRST, SEPARATE AND
3 DISTINCT AFFIRMATIVE DEFENSE,
4 THIS ANSWERING DEFENDANT ALLEGES:
5 3. That plaintiff is barred from any recovery herein on the basis that his own negligence
6|| was the sole and proximate cause of the accident and injuries sustained herein, but in the event a
7|| finding is made that negligence exists on the part of this answering defendant which proximately
8 || contributed to plaintiff's injuries and/or damages, plaintiffs amount of recovery, if any, shall be
9 || reduced on the basis of his own comparative negligence which contributed to the accident herein and
10|] the injuries and/or damages and claims upon which plaintiff is seeking recovery against this
11] answering defendant.
12 FOR A SECOND, SEPARATE AND
13 DISTINCT AFFIRMATIVE DEFENSE,
14 THIS ANSWERING DEFENDANT ALLEGES:
15 4. That the injuries and damages, if any, sustained by plaintiff were proximately caused
16 || by the negligence, carelessness or fault of others, and therefore the plaintiff may recover from this
17|| defendant only that apportionment of damages directly attributable to the negligence, carelessness
18 || or fault of this answering defendant (which allegation is being made solely for the purpose of this
19 || pleading and without admitting such to be the fact).
20 FOR A THIRD, SEPARATE AND
21 DISTINCT AFFIRMATIVE DEFENSE,
22 THIS ANSWERING DEFENDANT ALLEGES:
23 3. That if it is determined that one or any combination of named or unnamed defendants
24{| proximately caused any injury to the plaintiff, any liability for damages against this answering
25 || defendant be negated or reduced upon the comparative fault of the remaining co-defendants.
26 || //
27 || Ut
28 || ///

-2-
DEFENDANT LOWE’S HOME CENTERS, LLC’S ANSWER TO COMPLAINT

 

 

 
THARPE & HOWELL, LLP
15250 Ventura Boulevard, Ninth Floor
Sherman Oaks, California 91403-3221

Case 5:19-cv-02505-JGB-SP Document1-3 Filed 12/30/19 Page 4of11 Page ID #:31

 

1 FOR A FOURTH, SEPARATE AND

2 DISTINCT AFFIRMATIVE DEFENSE,

3 THIS ANSWERING DEFENDANT ALLEGES:

4 6. That the Complaint and each of the purported Causes of Action therein complained

5 || fail to state a Cause of Action against this answering defendant.

6 FOR A FIFTH, SEPARATE AND

7 DISTINCT AFFIRMATIVE DEFENSE,

8 THIS ANSWERING DEFENDANT ALLEGES:

9 7. That plaintiff's Complaint herein, and the whole thereof, and each purported cause of
10]| action contained therein is barred by the running of the applicable statute of limitations as is
11 || embodied in California Code of Civil Procedure, Sections 335.1, 338, 339, 340, 343.

12 FOR A SIXTH, SEPARATE AND
13 DISTINCT AFFIRMATIVE DEFENSE,
14 THIS ANSWERING DEFENDANT ALLEGES:
15 8. That immediately prior to the occurrence of the incident referred to in the Complaint
16 || herein, plaintiff failed to use and exercise caution for his own protection, and safety in that among
17|| other things Plaintiff freely and voluntarily placed himself in a position so as to be exposed to a
18]| likelihood of injury and that at the time and place of said accident, plaintiff was fully aware of the
19 || dangers incident thereto and continued to freely and voluntarily expose himself to same, and thereby
20|| assumed the risk thereof, and in having assumed the risk, is therefore barred by the assumption of
21 || the risk for any recovery herein or the applicable abatement of such recovery, if any, herein.
22 FOR A SEVENTH, SEPARATE AND
23 DISTINCT AFFIRMATIVE DEFENSE,
24 THIS ANSWERING DEFENDANT ALLEGES:
25 9. That if plaintiff sustained any injuries or damages as a result of the accident or
26 || incident complained of herein, then plaintiff proximately caused, ageravated and/or failed to take
27|| proper action to reduce and/or mitigate said injuries and damages.
28 |] //
-3-
DEFENDANT LOWE’S HOME CENTERS, LLC’S ANSWER TO COMPLAINT

 

 

 
THARPE & HOWELL, LLP
15250 Ventura Boulevard, Ninth Floor
Sherman Oaks, California 91403-3221

Case 5:19-cv-02505-JGB-SP Document 1-3 Filed 12/30/19 Page 5of11 Page ID #:32

—

FOR AN EIGHTH, SEPARATE AND

DISTINCT AFFIRMATIVE DEFENSE,

THIS ANSWERING DEFENDANT ALLEGES:

10. In accordance with the provisions of California Civil Code Section 1431, et. seq., the
liability of this answering defendant, if any, must be compared with the liability of others including
plaintiff herein. This defendant is not liable for any greater percentage of non-economic damages if
any than its percentage of liability bears to 100% liability.

FOR A NINTH, SEPARATE AND

DISTINCT AFFIRMATIVE DEFENSE,

10 THIS ANSWERING DEFENDANT ALLEGES:

il 11. Any danger posed by the allegedly dangerous condition was open and obvious, and
12 || plaintiff therefore may not hold this answering defendant liable for any damages incurred as a result
13 || of his voluntarily encountering an open and obvious risk.

14 FOR A TENTH, SEPARATE AND

15 DISTINCT AFFIRMATIVE DEFENSE,

16 THIS ANSWERING DEFENDANT ALLEGES:

17 12. The Complaint, and each purported cause of action contained therein, cannot be
18 || maintained under the doctrine of laches because of Plaintiff's prejudicial delay in asserting them.

19 ADDITIONAL DEFENSES: |

20 13. Defendant presently has insufficient knowledge or information on which to form a
21 || belief as to whether it may have additional, yet unstated affirmative defenses available. Defendant
22 || hereby reserves the right to assert additional defenses if discovery indicates that they would be
23 || appropriate.

24 WHEREFORE, defendant prays for judgment against plaintiff as follows:

25 1. The Complaint be dismissed with prejudice;

26 2. Plaintiff take nothing by way of the Complaint;

27 3. Judgment be entered in favor of defendant and against plaintiff on all causes of action;
28 4. Defendant be awarded costs of suit incurred herein; and,

-4-
DEFENDANT LOWE’S HOME CENTERS, LLC’S ANSWER TO COMPLAINT

 

 

 
THARPE & HOWELL, LLP
15250 Ventura Boulevard, Ninth Floor
Sherman Oaks, California 91403-3221

Case 5:19-cv-02505-JGB-SP Document1-3 Filed 12/30/19 Page 6of11 Page ID #:33

poe

5. Defendant be awarded such other and further relief as this Court may deem just and

proper.

Dated: November ia , 2019 THARPE & HOWELL, LLP

By: . i My Jvecs

STEPHANIE FORMAN
DIANA M. RIVERA

Attorneys for Defendant,
LOWE’S HOME CENTERS, LLC

oO Oo NHN DO HH BR WY WN

bp bo to Nw bo N N tN Ny — — —_ — — — — —_ bow —=
Cc ~] Nn Un ny hoo N ent © © oo ~l nN A a be bo — So

-5-
DEFENDANT LOWE’S HOME CENTERS, LLC’S ANSWER TO COMPLAINT

 

 

 
THARPE & HOWELL, LLP

15250 Ventura Boulevard, Ninth Floor
Sherman Oaks, California 91403-3221

Case 5:19-cv-02505-JGB-SP Document 1-3 Filed 12/30/19 Page 7of11 Page ID #:34

 

 

 

 

 

1 PROOF OF SERVICE
2|| STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
3]| 1. At the time of service, I was at least 18 years of age and not a party to this legal action.
4|| 2. My business address is 15250 Ventura Boulevard, Ninth Floor, Sherman Oaks, CA 91403.
5|| 3. Iserved copies of the following documents (specify the exact title of each document served):
6 DEFENDANT LOWE’S HOME CENTERS, LLC’S ANSWER TO COMPLAINT
7|| 4. I served the documents listed above in item 3 on the following persons at the addresses listed:
8 Richard A. Jones, Esq. Attorneys for Plaintiff, DAVID DEHATE
LAW OFFICES OF RICHARD A. JONES
9 1820 E. 17" Street
‘| Santa Ana, CA 92705
10 Tel: 714-480-0200; 714-480-0423
11
12|| 5. a. ___ By personal service. 1 personally delivered the documents on the date shown
below to the persons at the addresses listed above in item 4. (1) For a party
13 represented by an attorney, delivery was made to the attorney or at the attorney's
office by leaving the documents in an envelope or package clearly labeled to
14 identify the attorney being served with a receptionist or an individual in charge of
the office. (2) For a party delivery was made to the party or by leaving the
15 documents at the party's residence between the hours of eight in the morning and six
16 in the evening with some person not less than 18 years of age.
b. _X_ By United States mail. I enclosed the documents in a sealed envelope or package
17 addressed to the persons at the addresses in item 4 and (specify one):
18 (1) ___ deposited the sealed envelope with the United States Postal Service, with
19 the postage fully prepaid on the date shown below, or
(2) _X_ placed the envelope for collection and mailing on the date shown below,
20 following our ordinary business practices. I am readily familiar with this
business's practice for collecting and processing correspondence for .
21 mailing. On the same day that correspondence is placed for collection and
mailing, it is deposited in the ordinary course of business with the United
22 States Postal Service, in a sealed envelope with postage fully prepaid.
23 I am a resident or employed in the county where the mailing occurred. The envelope
34 or package was placed in the mail at Sherman Oaks, California.
c. ___ By overnight delivery. | enclosed the documents on the date shown below in an
25 envelope or package provided by an overnight delivery carrier and addressed to the
person at the addresses in item 4. I placed the envelope or package for collection and
26 overnight delivery at.an office or a regularly utilized drop box of the overnight delivery
carrier.
27
28
-6-
DEFENDANT LOWE’S HOME CENTERS, LLC’S ANSWER TO COMPLAINT

 

 

 
THARPE & HOWELL, LLP

15250 Ventura Boulevard, Ninth Floor
Sherman Oaks, California 91403-3221

Case 5:19-cv-02505-JGB-SP Document 1-3 Filed 12/30/19 Page 8of11 Page ID #:35

Pp.

By messenger service. I served the documents on the date shown below by placing
them in an envelope or package addressed to the person on the addresses listed in
item 4 and providing them to a professional messenger service for service.

e. By fax transmission. Based on an agreement of the parties to accept service by fax
transmission, I faxed the documents on the date shown below to the fax numbers of
the persons listed in item 4. No error was reported by the fax machine that I used. A
copy of the fax transmission, which I printed out, is attached to my file copy.

f. By e-mail or electronic transmission. Based on an agreement of the parties to
accept service by e-mail or electronic transmission, I caused the documents to be sent
on the date shown below to the e-mail addresses of the persons listed in item 4. I did
not receive within a reasonable time after the transmission any electronic message or
other indication that the transmission was unsuccessful.

6. Iserved the documents by the means described in item 5 on (date): see below

Oo oo NY DN WU F& WH KN

I declare under penalty of perjury under the laws of the State of California-that the foregoing is true
and gorrect.

‘24 q Belinda A. Porras

DA (TYPE OR PRINT NAME) (SIGNATURE OF DECLARANT)

—_
So

  

—_>—  —_ — —
b> WwW WN —

1:\31000-C00\3 1 118\Pleadings\Answer.docx

wow NY NY HY VY NY N MP N YF FT FF FF F&F
co NAN AH &® WY N KF Oo Oo wo ND

-7-
DEFENDANT LOWE’S HOME CENTERS, LLC’S ANSWER TO COMPLAINT

 

 

 
Case 5:19-cv-02505-JGB-SP Document 1-3

onl —

Ga t — Go Oo CO sF A re woNW

~—

| DIANA M. RIVE

Oo 6 A A WW BH WwW NO

THARPE & HOWELL, LLE

| 15250 Ventura Boulevard, Ninth Floor

Sherman Oaks, California 91403
(848) 205-9955; ‘618) 205-9944 fax

Filed 12/30/19 Page 9of11 Page ID #:36

STEPHANIE FORMAN, ESOQ.; STATE BAR NO.: 193757

 

 

' Attorneys for. Defendant
'| LOWE’S HOME CENTERS, LLC

SUPERIOR COURT ‘OF THE STATE OF CALIFORNIA
COUNTY OF RIVERSIDE — SOUTH WEST JUSTICE CENTER

|| DAVID DBHATE

Plaintiff,

4iv

LOWE’S HOME. CENT. ERS, LLC; LOWE’S
COMPANIES, INC; JOSHDOE, and DOES

Defendants.

A, ESQ: STATE BAR NO.: 222025

 

 

 

 

Defendant LOWE'S HOME CENTERS, LLC hereby demands trial by jury in this action.

Dated: Novensber| | i 2019

DEFENDANT LOWE'S HOME CENTERS, LLC'S DEMAND FOR TRIAL.BY JURY

By:

-]-

Case No.: MCC1901302

Civil Unlimited Jurisdiction OS
[Assigned to- Hon. Raguel Marquez, Dept. S303),
DEFENDANT LOWE'S HOME CENTERS,
LLC’S DEMAND FOR TRIAL BY JURY —

Complaint Filed: October 18, 2019

THARPE.& HOWELL, LLP

2

STEPHANIE FORMAN
DIANA M. RIVERA

Attorneys for Defendant,
LOWE'S HOME CENTERS, LLC

COPY

 

seed ele

NOV 2 6 2019

  

pine Vote

 

 

BY FAX
THARPE & HOWELL, LLP
15250 Ventura Boulevard, Ninth Floor

Case 5:19-cv-02505-JGB-SP Document 1-3 Filed 12/30/19 Page 10of11 Page ID #:37

 

 

 

 

Sherman Oaks, California 91403-3221

 

1 PROOF OF SERVICE
2|| STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
3|| 1. At the time of service, I was at least 18 years of age and not a party to this legal action.
4|} 2. My business address is 15250 Ventura Boulevard, Ninth Floor, Sherman Oaks, CA 91403.
51] 3. I served copies of the following documents (specify the exact title of each document served):
6 DEFENDANT LOWE’S HOME CENTERS, LLC’S DEMAND FOR TRIAL BY JURY
7|| 4.  Iserved the documents listed above in item 3 on the following persons at the addresses listed:
8 Richard A. Jones, Esq. Attorneys for Plaintiff, DAVID DEHATE
LAW OFFICES OF RICHARD A. JONES
9 1820 E. 17" Street
Santa Ana, CA 92705
10 Tel: 714-480-0200; 714-480-0423
11
12|| 5. a. __ By personal service. I personally delivered the documents on the date shown
below to the persons at the addresses listed above in item 4. (1) For a party
13 represented by an attorney, delivery was made to the attorney or at the attorney's
office by leaving the documents in an envelope or package clearly labeled to
14 identify the attorney being served with a receptionist or an individual in charge of
the office. (2) For a party delivery was made to the party or by leaving the
15 documents at the party's residence between the hours of eight in the morning and six!
16 in the evening with some person not less than 18 years of age.
b. _X_ By United States mail. I enclosed the documents in a sealed envelope or package
17 addressed to the persons at the addresses in item 4 and (specify one):
18 (1) __ deposited the sealed envelope with the United States Postal Service, with
19 the postage fully prepaid on the date shown below, or
(2) .X_ placed the envelope for collection and mailing on the date shown below,
20 following our ordinary business practices. I am readily familiar with this
business's practice for collecting and processing correspondence for
21 mailing. On the same day that correspondence is placed for collection and
mailing, it is deposited in the ordinary course of business with the United
22 States Postal Service, in a sealed envelope with postage fully prepaid.
23 I am a resident or employed in the county where the mailing occurred. The envelope
34 or package was placed in the mail at Sherman Oaks, California.
c. ___ By overnight delivery. I enclosed the documents on the date shown below in an
25 envelope or package provided by an overnight delivery carrier and addressed to the
person at the addresses in item 4. I placed the envelope or package for collection and
26 overnight delivery at an office or a regularly utilized drop box of the overnight delivery
carrier.
27
28
-2-
DEFENDANT LOWE’S HOME CENTERS, LLC’S DEMAND FOR TRIAL BY JURY

 

 

 
Case 5:19-cv-02505-JGB-SP Document 1-3 Filed 12/30/19 Page 11o0f11 Page ID #:38

THARPE & HOWELL, LLP
15250 Ventura Boulevard, Ninth Floor
Sherman Oaks, California 91403-3221

o foe HN DO A F&F YD NY

we] wo Nw N N Nw bho _ — _ — — — — _ —_ —
S 8 a 7) > tad NJ — So Oo oo ~] OA a > so tw — Qo

 

 

d. By messenger service. I served the documents on the date shown below by placing
them in an envelope or package addressed to the person on the addresses listed in
item 4 and providing them to a professional messenger service for service.

e. By fax transmission. Based on an agreement of the parties to accept service by fax
transmission, I faxed the documents on the date shown below to the fax numbers of
the persons listed in item 4. No error was reported by the fax machine that I used. A
copy of the fax transmission, which I printed out, is attached to my file copy.

f. By e-mail or electronic transmission. Based on an agreement of the parties to
accept service by e-mail or electronic transmission, I caused the documents to be sent
on the date shown below to the e-mail addresses of the persons listed in item 4. I did
not receive within a reasonable time after the transmission any electronic message or
other indication that the transmission was unsuccessful.

6. I served the documents by the means described in item 5 on (date): see below

I declare under penalty of perjury under the laws of the State of Califosttat the foregoing is true
and correct. SO
| f Belinda A. Porras

DA (TYPE OR PRINT NAME) (SIGNATURE OF DECLARANT)

 

1:\3 1000-000\3 11 18\Pleadings\Demand for Jury Trial.docx

-3-
DEFENDANT LOWE’S HOME CENTERS, LLC’S DEMAND FOR TRIAL BY JURY

 
